IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


KEVIN S. MINES,                             : No. 116 EM 2015
                                            :
                    Petitioner              :
                                            :
                                            :
               v.                           :
                                            :
                                            :
HONORABLE SHELIA WOODS-                     :
SKIPPER, PRESIDENT JUDGE,                   :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending

petition within 90 days. The Prothonotary is DIRECTED to strike the name of jurist from

the caption.